UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 28, 2011 FIRST CAPITAL, INC. (Exact Name Of Registrant As Specified In Charter) Indiana 0-25023 35-2056949 (State Or Other Jurisdiction of Incorporation) Commission File Number IRS Employer Identification No. 220 Federal Drive, N.W., Corydon, Indiana 47112 (Address Of Principal Executive Offices)(Zip Code) (812) 738-2198 (Registrant’s telephone number, including area code) Not Applicable (Former Name Or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencment communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencment communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.13e-2(c)) Item 2.02Results of Operations and Financial Condition. On January 28, 2011, First Capital, Inc., the holding company for First Harrison Bank, announced its financial results for the quarter and year ended December 31, 2010.The press release announcing financial results for the quarter and year ended December 31, 2010 is included as Exhibit 99.1 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (a) Financial Statements of Businesses Acquired:Not applicable (b) Pro Forma Financial Information: Not applicable (c) Shell Company Transactions: Not applicable (d) Exhibits Number Description Press Release Dated January 28, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST CAPITAL, INC. Date: January 28, 2011 By: /s/M. Chris Frederick M. Chris Frederick Senior Vice President and Chief Financial Officer
